Title: Thomas Jefferson to Isaac Gomez, 11 April 1820
From: Jefferson, Thomas
To: Gomez, Isaac


					
						
							Monticello
							Apr. 11. 20.
						
					
					I thank you, Sir, for the book of Selections which you have been so kind as to send me. I have gone over the titles, and read some of them with great satisfaction. but your request of an opinion on it is beyond the law which I have laid down for my government in such cases. it would be great presumption in me to take on myself the office of a Censor of books for the public; to undertake to tell them what they may read with profit, and what not. every one will judge for himself; and a good book will recommend itself, while no name will pass an indifferent one for what it is not. I have sometimes been committed by breaches of confidence in the publication of letters, written with no such view, and published without my consent or approbation, which I ever avoid. I hope therefore you will be indulgent to what I decline with others; and, with my best wishes for the success of your book accept the assurance of my great respect.
					
						
							Th: Jefferson
						
					
				